 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   VALERIE PEREZ, PARENT ON                           Case No.: 19-CV-1629 W (MDD)
     BEHALF OF S.G., A MINOR,
14
                                      Petitioner,       ORDER GRANTING MOTION TO
15                                                      PROCEED IFP [DOC. 2]
     v.
16
     MOUNTAIN EMPIRE UNIFIED
17
     SCHOOL DISTRICT,
18                                  Respondent.
19
20         On August 28, 2019, Petitioner Valerie Perez, parent on behalf of minor S.G., filed
21   a Petitioner for Approval of Settlement and Compromise of Minor’s Claims. Along with
22   the Petition, Petitioner filed a motion to proceed in forma pauperis (“IFP”) [Doc. 2].
23
24   I.    DISCUSSION
25         The determination of indigency falls within the district court’s discretion.
26   California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), reversed on
27   other grounds, 506 U.S. 194 (1993) (“Section 1915 typically requires the reviewing court
28

                                                    1
                                                                               19-CV-1629 W (MDD)
 1   to exercise its sound discretion in determining whether the affiant has satisfied the
 2   statute’s requirement of indigency.”).
 3         It is well-settled that a party need not be completely destitute to proceed in forma
 4   pauperis. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). To
 5   satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient
 6   which states that one cannot because of his poverty pay or give security for costs ... and
 7   still be able to provide himself and dependents with the necessities of life.” Id. at 339.
 8   At the same time, however, “the same even-handed care must be employed to assure that
 9   federal funds are not squandered to underwrite, at public expense, ... the remonstrances of
10   a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
11   v. Ellerthorpe, 586 F.Supp. 848, 850 (D.R.I. 1984).
12         District courts, therefore, tend to reject IFP applications where the applicant can
13   pay the filing fee with acceptable sacrifice to other expenses. See, e.g., Stehouwer v.
14   Hennessey, 851 F.Supp. 316, (N.D.Cal. 1994), vacated in part on other grounds,
15   Olivares v. Marshall, 59 F.3d 109 (9th Cir. 1995) (finding that district court did not
16   abuse discretion in requiring partial fee payment from prisoner with $14.61 monthly
17   salary and $110 per month from family); Allen v. Kelly, 1995 WL 396860 at *2 (N.D.
18   Cal. 1995) (Plaintiff initially permitted to proceed in forma pauperis, later required to pay
19   $120 filing fee out of $900 settlement proceeds); Ali v. Cuyler, 547 F.Supp. 129, 130
20   (E.D. Pa. 1982) (in forma pauperis application denied: “plaintiff possessed savings of
21   $450 and the magistrate correctly determined that this amount was more than sufficient to
22   allow the plaintiff to pay the filing fee in this action.”). Moreover, the facts as to the
23   affiant’s poverty must be stated “with some particularity, definiteness, and certainty.”
24   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
25         Having read and considered the papers submitted, the Court finds that based on the
26   current record, Petitioner meets the requirements for IFP status under 28 U.S.C. § 1915.
27   According to her declaration, as a result of being diagnosed with MS, Petitioner has been
28   on medical leave since approximately July 2019 and, therefore, does not have any

                                                    2
                                                                                  19-CV-1629 W (MDD)
 1   income. (IFP App. [Doc. 2] ¶¶ 1, 2, 9.) Before her diagnosis, Petitioner earned a gross
 2   monthly income of $539. (Id. ¶ 2.) Petitioner’s sole asset is a 2002 Daewoo automobile.
 3   (Id. ¶ 5.) Petitioner also does not have any savings. (Id. ¶ 4.) In contrast, Petitioner’s
 4   monthly expenses total approximately $1,843, and she has three dependent children. (Id.
 5   ¶¶ 7, 8.) Therefore, Petitioner’s IFP motion will be granted.
 6
 7   II.   CONCLUSION & ORDER
 8         For the reasons addressed above, the Court GRANTS Petitioner’s motion to
 9   proceed IFP [Doc. 2].
10         IT IS SO ORDERED.
11   Dated: September 3, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19-CV-1629 W (MDD)
